Citation Nr: 0125825	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for bronchiectasis, 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to an 
increased evaluation for bronchiectasis.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained  

2.  It is at least as likely as not that service-connected 
bronchiectasis requires outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for a 100 percent rating for bronchiectasis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6601, 6825 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect no pre-
service history of lung trouble.  He developed pneumonia in 
March 1943 while still at basic training.  A bronchogram in 
April 1943 was suspicious for bronchiectasis.  He developed a 
chronic cough with sputum and one instance of hemoptysis in 
December 1944.  By August 1945, he had shortness of breath, 
left chest pain, coughing and wheezing, and reported being 
weak, tired, and dizzy.  In September 1945, a diagnosis of 
bronchiectasis, left lower lobe, minimal, cause undetermined, 
was given.  He was discharged from active service in October 
1945 and VA established service connection for bronchiectasis 
of the left lower lobe in October 1945.  A 60 percent 
disability rating was assigned.  

A June 1946 VA chest X-ray showed marked increased 
peribronchial thickening in both lungs with innumerable 
calcified nodes.  The lung fields were slightly hazy and 
there was dilatation of the terminal bronchi of both lung 
fields.  There was no fluid level or evidence of cavitation.  
He also had chronic sinusitis and the VA examination report 
notes that he required hospitalization at that time.  
Although tuberculosis was suspected, it was never confirmed.

A June 1949 VA examination report notes no cyanosis or 
clubbing of fingers.  During a January 1952 VA examination, 
the veteran reported that the disability had worsened since 
his 1946 examination and that he had more chest pain along 
with coughing, shortness of breath, and light-headedness.  X-
rays at that time showed minimal increase of the 
bronchovesicular markings at both bases.  

In a March 1952 rating decision, the RO reduced the 
disability rating to 30 percent under Diagnostic Code 6601.  
Subsequently, in March 1952, the veteran's private physician, 
Dr. DePriest, reported that the veteran had numerous rales, 
was subject to frequent severe chest colds, and that it was 
likely that he had permanent bronchiectasis that would not 
improve with any form of medical treatment.  He also would 
always have a moderate degree of dyspnea and a moderate 
productive cough.

In April 1952, the veteran's representative indicated 
disagreement with the March 1952 decision; however, in a 
November 1953 rating decision, the 30 percent rating was 
confirmed.  

In March 2000, the veteran requested re-evaluation and 
reported treatment by Drs. Williams and Malik.  

Private records were received from the veteran's health care 
providers, Drs. Kim, Muccio, Malik, and Williams, and from 
Frick and Westmoreland Hospitals.  These reports note that in 
May 1997 a chest X-ray showed prominent hila, greater on the 
right.  A June 1997 Frick Hospital evaluation report notes 
that the veteran had been a smoker but had quit 15 years 
prior.  A June 1997 pulmonary function test revealed a forced 
expiration volume in 1 second (FEV-1) to forced vital 
capacity (FVC) ratio of 65 percent, which, the report notes, 
represents mild obstructive lung disease.  No other pulmonary 
function, value or ratio was reported.  A November 1998 
report notes that the veteran had phoned in for antibiotic 
for cough and cold.  

On July 1, 1999, the veteran was admitted to Frick Hospital 
emergency room with profound left-sided weakness.  Chest X-
rays revealed mild pulmonary vascular congestion associated 
with mild congestive heart failure.  A lung scan was 
consistent with chronic obstructive airway disease but no 
thrombo-embolic phenomenon.  The veteran was transferred to 
Westmoreland Hospital on July 3, 1999.  

The veteran was admitted to Westmoreland Hospital on July 3, 
1999.  An X-ray at that time showed mild pulmonary fibrosis.  
A hospital report notes that the veteran had chronic 
obstructive pulmonary disease (COPD).  He was put on 
supplemental oxygen and experienced mild delirium one evening 
after the oxygen had been removed.  Supplemental oxygen by 
nasal cannula was resumed and his neurologic condition 
improved.  It was felt that coughing secondary to COPD had 
hemorrhaged a cervical epidural vein, which caused his 
temporary neurologic symptoms.  Discharge diagnoses included 
hypoxemia, bronchiectasis, coronary artery disease, premature 
ventricular contractions, bradycardia, obesity, delirium 
secondary to hypoxemia, and resolved left hemiparesis.  

An October 1999 Westmoreland sleep study reflected continued 
hypoxemia felt to be related to underlying lung disease.  An 
October 1999 treatment report reflects a prescription for 
Amoxicillin for 10 days for complaint of congestion, cough, 
and chest soreness.  

A January 2000 chest X-ray showed mild hyper-aeration with 
attenuation of the lung markings in the upper lung fields.  

In February 2000, Dr. Malik, the veteran's private pulmonary 
specialist, noted that the veteran had not complied with his 
oxygen use and nebulizers and recommended 18 to 20 hours of 
oxygen per day and well as Combivent and Flovent.  Dr. Malik 
reported that recent blood tests revealed significant 
polycythemia and hypoxemia due to lung disease.  Dr. Malik 
noted that the veteran began using supplemental oxygen.  
Pulmonary function tests revealed an FEV-1 of 67 percent of 
predicted value.  FEV-1/FVC was 62 percent.  Diffusion 
capacity (DLCO) was 62 percent.  Following bronchodilator, 
FEV-1 was 68 percent of predicted value and FEV-1/FVC was 54 
percent.  

The veteran underwent a VA respiratory disease examination in 
June 2000.  The examiner noted that VA requested to know 
whether the veteran had any incapacitating episodes of 
infection, the duration of such episodes, and whether the 
veteran required antibiotics and, if so, how often.  

According to the June 2000 examination report, the examiner 
noted a history of frequent episodes of pneumonia and 
frequent hospitalizations.  The examiner reported that the 
veteran had 'used a lot of antibiotics" although, the 
veteran recalled none since his hospitalization in 
approximately 1998, at which time he was on antibiotic for 
about three weeks.  The examiner noted that the veteran had 
reported wheezing and coughing with phlegm, especially early 
in the morning.  During the examination, inhalation and 
exhalation rhonchi were detected in the upper and lower lung 
areas, but no wheezing.  The veteran's nail beds were 
cyanotic and his fingers were slightly clawed.  He had in 
fact gained weight.  

VA Pulmonary function test showed and FEV-1/FVC ratio of 57 
percent, pre-bronchodilator, and 62 percent, post-
bronchodilator.  The diagnoses were radiologically old healed 
granulomatous disease at the right hilar area and mild 
diffuse interstitial fibrosis within both lower lung fields 
and, slight apical pleural thickening.  Although the examiner 
noted that service connection was in effect for 
bronchiectasis, the report itself does not mention any 
diagnosis bronchiectasis.  COPD is not mentioned in the 
report.  

A June 2000 VA pulmonary function test revealed an FEV-1 of 
67 percent of predicted, and FEV-1/FVC ratio of 79 percent, 
while on the second try, a FEV-1 of 60 percent and an FEV-
1/FVC ratio of 85 percent was obtained.  

In July 2000, a sputum analysis revealed moderate growth of 
gram negative bacilli.  A 10 to 15 day course of antibiotics 
was prescribed. 

In the appealed August 2000 rating decision, the RO 
determined that none of the private medical reports were 
relevant to service-connected bronchiectasis.  

II.  Legal Analysis

The RO has met its duty to assist in the development of the 
claim.  Veterans Claims Assistance Act of 2000 (hereinafter 
referred to as the VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  All 
relevant evidence has been obtained.  There is no identified 
evidence not accounted for.  A VA examination has been 
performed with regard to the veteran's claim.  By virtue of a 
June 2001 SOC, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  A VA examination was 
conducted and a copy of the report was associated with the 
claims folder.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) that represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  VA regulations 
require that a disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.41.  However, where an 
increase in a service-connected disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities.

The veteran's bronchiectasis has been rated 30 percent 
disabling during the entire appeal period.  The Board will 
therefore address whether there is any basis to assign a 
rating higher than 30 percent for any portion of the appeal 
period.  

Bronchiectasis is evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.97, Diagnostic Code 6601 (2001).  
Under Diagnostic Code 6601, a 60 percent disability rating is 
warranted where there is evidence of incapacitating episodes 
of infection of four to six weeks total duration per year or 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
requiring antibiotic usage almost continuously.  A 100 
percent disability rating is warranted where there is 
evidence of incapacitating episodes of infection of at least 
six weeks total duration per year.  38 C.F.R. § 4.97, 
Diagnostic Code 6601 (2001).

Comparing the symptoms to the criteria of Diagnostic Code 
6601, the Board does not find that the criteria of a 60 
percent rating are more nearly approximated.  The clinical 
reports do not reflect at least four to six weeks of 
incapacitating episodes of infection.  The record reflects 
that the veteran took antibiotics in November 1998, in 
October 1999, and again in July 2000.  It does not appear 
that the veteran was incapacitated by infection during these 
periods; however, the veteran was hospitalized, and hence 
incapacitated, in July 1999 for a period of about a week due 
to cervical lesion felt the have been brought on by coughing 
due to COPD.  In June 2000, a VA examiner reported that the 
veteran had frequent episodes of pneumonia and frequent 
hospitalization; however, this has certainly not been 
reflected in the record during the appeal period.  The June 
2000 VA examiner also reported that the veteran had taken a 
lot of antibiotics; however, again, this is not borne out by 
the record during the appeal period.  Considering all of the 
evidence, the Board does not find that the veteran has been 
incapacitated by bronchiectasis for at least four to six 
weeks per year.  

Nor does the record reflect near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis requiring antibiotic usage almost 
continuously.  According to the June 2000 VA examination 
report, the veteran reported a constant cough with phlegm; 
however, there was no anorexia, weight loss, and frank 
hemoptysis.  The examiner noted that the veteran had not lost 
any weight.  As noted above, antibiotic usage has been 
limited to one or two occasions per year.  Thus, no criterion 
for which a 60 percent disability rating could be assigned 
under Diagnostic Code 6601 has been more nearly approximated.  

Diagnostic Code 6601 also provides that bronchiectasis may be 
rated according to pulmonary impairment as for chronic 
bronchitis under Diagnostic Code 6600.  Thus, the rating 
schedule itself appears to allow the criteria for rating 
chronic bronchitis to be used in this case regardless of 
whether the veteran has chronic bronchitis.  

Under Diagnostic Code 6600, a 30 percent disability rating is 
warranted where FEV-1 is 56 to 70 percent of predicted value; 
or, where DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent disability rating is warranted where FEV-1 is 40 to 
55 percent of predicted value; or, where DLCO (SB) is 40 to 
55 percent predicted; or, for maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2001).  

The following conditions warrant a 100 percent schedular 
disability rating under Diagnostic Code 6600: Where the FEV-1 
is less than 40 percent of predicted value, or; FEV-1/FVC is 
less than 40 percent, or; diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) is 
less than 40 percent predicted, or, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2001).  "Outpatient oxygen therapy" is the equivalent 
of the requirement for home use of oxygen.  See 61 Fed. Reg. 
46,723 et seq. (1996).

The Board notes that since July 1999, various outpatient 
treatment reports reflect that the veteran uses (or should be 
using) supplemental oxygen.  Some of the reports note 
hypoxemia.  The June 2000 VA pulmonary examination report 
does not mention use of supplemental oxygen; however, it does 
note that the veteran had cyanotic fingernails and slight 
clawing of the fingers, which the Board interprets as a sign 
of oxygen starvation.  

It also is not clear whether all of the veteran's pulmonary 
dysfunction should be attributed to his service-connected 
bronchiectasis as opposed to COPD.  Concerning COPD, the 
Board notes that the June 2000 VA pulmonary examiner did not 
give a diagnosis of COPD but did note a history of 
bronchiectasis and gave diagnoses of mild diffuse 
interstitial fibrosis and slight apical pleural thickening.  
Under Diagnostic Codes 6825 through 6833, any interstitial 
lung disease requiring outpatient oxygen therapy warrants a 
100 percent disability rating.  Thus, resolving any remaining 
doubt in favor of the veteran, the Board finds that the 
criteria for a 100 percent disability rating are more nearly 
approximated under Diagnostic Code 6600 because the veteran 
requires outpatient oxygen therapy for his service-connected 
bronchiectasis.

ORDER

A 100 percent disability rating for bronchiectasis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

